Title: To George Washington from James Glen, 19 July 1758
From: Glen, James
To: Washington, George



Gentlemen
Camp Rea or Bouquetsburgh July 19th 1758

The civilities I received from you at your Camp were many, but at present my acknowledgements must be few, for I have borrowed this single sheet of paper to pay my thanks to you both.
The beauty, regularity, and cleanliness of this camp will charm you. It is slightly fortified with a parapet of wicker work, extreamly neat, rammed full of earth taken out of a Small ditch on the outside and (which is surprizing) it was begun and finished in one day, altho’ it be near 400 feet square, with small bastions in the middle of each side, and no interruption of the other Camp duty; There are at present 1500 Men in it, but it is capable of containing 4000 by placing the Tents nearer, which are all so disposed, that in case of an alarm every man who stepps out of his Tent finds himself at his post. There are also Forts, Redouts, Raselins, Magazines &c. &c. and all this without one farthing expence (except about nine pence per day to the best house Carpenters) such wonders does the admirable Bouquet work in the Wilderness. Come and see, or will you defer it till your return from Du Quesne?
I wish Col. Washington could be prevail’d upon to think with me that his presence is more necessary at Winchester, for one day at least, than in Camp Cumberland, had I the pleasure of being better acquainted I would press it, had I any authority I would command it, I hope he will permit me to pray it. A propos I was at public prayers this morning before four O’clock. I hope Mr Barcklay is better. A hint.
I hope the party that were sent to view the road have not lost themselves for they have not been able to find their way back yet.

The General is expected at this Place the beginning of next week depend upon my writing to you every thing that happens—now and then what is likely to happen.
My Compliments to my friend and fellow-traveller Capt. Stewart and all the Gentlemen Officers of both Battallions I am with truth Gentlemen Your most Obedient Servant

James Glen

